                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF INDIANA
                         INDIANAPOLIS DIVISION

CHARLES WEINSCHENK,                          )
                                             )
                         Plaintiff,          )
                                             )
                    v.                       )   No. 1:21-cv-01468-JPH-MJD
                                             )
STATE OF INDIANA,                            )
VALORIE HAHN Hamilton County                 )
Prosecutor's Office,                         )
ROBERT BECKER,                               )
JOHN DOE,                                    )
                                             )
                         Defendants.         )

                                       ORDER

      Charles Weinschenk has filed this 42 U.S.C. § 1983 action against the

State of Indiana, Valerie Hahn, Robert Becker, and "John Doe, et al." Dkt. 1.

After screening, the Court finds that Mr. Weinschenk's complaint fails to state

a claim. Mr. Weinschenk shall have through July 23, 2021, to either file an

amended complaint or show cause why his claims should not be dismissed.

                                         I.
                                 Screening Standard

      The Court has the inherent authority to screen Mr. Weinschenk's

complaint. Rowe v. Shake, 196 F.3d 778, 783 (7th Cir. 1999) ("[D]istrict courts

have the power to screen complaints filed by all litigants, prisoners and non-

prisoners alike, regardless of fee status."). The Court may dismiss claims

within a complaint that fail to state a claim upon which relief may be granted.

See id. In determining whether the complaint states a claim, the Court applies

the same standard as when addressing a motion to dismiss under Federal Rule
                                         1
of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir.

2017). To survive dismissal,

            [the] complaint must contain sufficient factual matter,
            accepted as true, to state a claim for relief that is
            plausible on its face. A claim has facial plausibility
            when the plaintiff pleads factual content that allows the
            court to draw the reasonable inference that the
            defendant is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints are construed

liberally and held to a less stringent standard than formal pleadings drafted by

lawyers. Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015).

   A. The complaint

      Mr. Weinschenk alleges that the Defendants "affected a genocide by

conspiring against plaintiff's rights to affect economic and noneconomic

damages while engaged in treason against the United States." Dkt. 1 at 3. He

alleges that Defendants' actions are "part of a Continuing Violation to affect a

statutory genocide against the plaintiff; including loss of life by a member of

plaintiff's family per statute." Id. at 3 (emphasis in original). Mr. Weinschenk

further alleges that this conspiracy is "directly responsible for the events of

September 11, COVID-19, and other major life events." Id. Mr. Weinschenk

seeks $116 million in compensatory and punitive damages, $4 million in

punitive damages from "any non-official parties," and an order compelling the

State of Indiana to seal or expunge various records. Id. at 11.




                                         2
   B. Discussion

      The Court does not have subject matter jurisdiction over a complaint

that is wholly insubstantial. See Steel Co. v. Citizens for a Better Env't, 523

U.S. 83, 89 (1998). And "[a] frivolous federal law claim cannot successfully

invoke federal jurisdiction." In re African-American Slave Descendants Litig.,

471 F.3d 754, 757 (7th Cir. 2006).

      While Mr. Weinschenk does mention several federal statutes, the

complaint does not identify a federal cause of action. Even liberally construing

the complaint, this Court cannot discern within it any plausible federal claim

against any defendant. See Sanders-Bey v. United States, Nos. 07-2204, 07-

3891, 267 Fed. Appx. 464, 465 (7th Cir. Feb. 25, 2008) (dismissing for lack of

jurisdiction a complaint that "appear[ed] to simply reference a panoply of

random federal laws"); cf. United States ex rel. Garst v. Lockheed–Martin Corp.,

328 F.3d 374, 378 (7th Cir. 2003) ("Rule 8(a) requires parties to make their

pleadings straightforward, so that judges and adverse parties need not try to

fish a gold coin from a bucket of mud."). Mr. Weinschenk's complaint must

therefore be dismissed for failure to state a claim.

                                       II.
                                   Conclusion

      For the reasons stated above, Mr. Weinschenk's complaint is dismissed

for failure to state a claim upon which relief can be granted. The dismissal of

the complaint will not in this instance lead to the dismissal of the action at

present. Instead, the plaintiff shall have through July 29, 2021, to either file



                                         3
an amended complaint or show cause why his claims should not be dismissed.

See Tate v. SCR Med. Transp., 809 F.3d 343, 346 (7th Cir. 2015).

      The amended complaint must (a) contain a short and plain statement of

the claim showing that the plaintiff is entitled to relief, which is sufficient to

provide the defendant with fair notice of the claim and its basis; (b) include a

demand for the relief sought; and (c) identify what injury he claims to have

suffered and what persons are responsible for each such injury.

      Any amended complaint should have the proper case number, 1:21-cv-

01468-JPH-MJD and the words "Amended Complaint" on the first page. The

amended complaint will completely replace the original. See Beal v. Beller, 847

F.3d 897, 901 (7th Cir. 2017) ("For pleading purposes, once an amended

complaint is filed, the original complaint drops out of the picture."). Therefore,

it must set out every defendant, claim, and factual allegation the plaintiff

wishes to pursue in this action.

SO ORDERED.

Date: 6/29/2021




                                          4
Distribution:

CHARLES WEINSCHENK
20040 Wagon Trail Drive
Noblesville, IN 46060

Robert Christopher Becker
RICHARDS BOJE & PICKERING
rbecker@rbpbblaw.com

Eliot Blackburn
INDIANA ATTORNEY GENERAL
eliot.blackburn@atg.in.gov

Zachary Robert Griffin
INDIANA ATTORNEY GENERAL
zachary.griffin@atg.in.gov




                             5
